Citation Nr: 1713504	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to initial evaluation in excess of 10 percent from February 19, 2010 to April 15, 2014, and an initial evaluation in excess of 30 percent from April 16, 2014, for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 to June 1967.  Among other awards, the Veteran received the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for coronary artery disease and assigned a noncompensable evaluation, effective February 19, 2010.  The Veteran appealed for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a February 2011 rating decision granting a 10 percent evaluation for coronary artery disease, effective February 19, 2010.  In addition, the RO issued a June 2014 rating decision granting a 30 percent evaluation for coronary artery disease, effective April 16, 2014.  The Veteran continues to appeal for a higher initial evaluation for coronary artery disease.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2016 Travel Board hearing.  A transcript of this hearing is of record.

A review of the claims file shows that the Veteran submitted a statement in January 2013 that was accepted in lieu of a VA Form 9 for the issue on appeal.  It was received 63 days after his November 2012 statement of the case; therefore, his substantive appeal was not timely filed.  However, the RO notified the Veteran that his January 2013 statement was accepted as a VA Form 9, the Veteran was afforded an April 2014 VA examination for his service-connected coronary artery disease, and the issue on appeal was readjudicate in a June 2014 supplemental statement of the case and certified to the Board.  Inasmuch as the RO took actions to indicate that the issue reflected on the title page was on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran testified at his May 2016 Board hearing that his service-connected coronary artery disease has worsened since his last VA examination in April 2014.  In particular, the Veteran stated that his symptoms of fatigue and shortness of breath have increased.  Additionally, he reported having occasional pain in his chest.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.326(a) (2016).  As the evidence suggests that the Veteran's coronary artery disease may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability. 

Moreover, the Veteran testified that he undergoes treatment with his private physician for his coronary artery disease every six months.  He also stated that he had just received treatment within the past three to four months.  The record includes an April 2010 statement from his private treating physician, Dr. J.B., but no underlying treatment records.  On remand, the Veteran should be afforded another opportunity to obtain those records.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his coronary artery disease that are not currently of record, including private treatment records from Dr. J.B.

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

All findings should be fully documented in the examination report.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




